ON MOTION TO DISMISS
PER CURIAM.
The appellant seeks review of an order denying a motion to vacate a default and the appellee has filed a motion to dismiss the appeal on jurisdictional grounds. The motion to dismiss is granted.
We adhere to our decision in Caribbean Agencies, Inc. v. Agri-Export, Inc., 384 So.2d 281 (Fla. 4th DCA 1980) and certify that this decision is in direct conflict with Pedro Realty, Inc. v. Silva, 392 So.2d 1005 (Fla. 3rd DCA 1981). Also see, Leibman v. Sportatorium, Inc., 374 So.2d 1124 (Fla. 4th DCA 1979).
APPEAL DISMISSED.
MOORE, BERANEK and HURLEY, JJ., concur.